UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5438 FOREST LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-1798614 (I.R.S. Employer Identification No.) 909 Third Avenue New York, New York (Address of principal executive offices) 10022-4731 (Zip Code) (212) 421-7850 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.10 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX The aggregate market value of the voting stock held by non-affiliates of the registrant as of September 30, 2012 was $9,375,131,945. Number of shares outstanding of the registrant's Common Stock as of May 22, 2013: 266,669,865. The following documents are incorporated by reference herein: Portions of the definitive proxy statement to be filed pursuant to Regulation 14A promulgated under the Securities Exchange Act of 1934 in connection with the 2013 Annual Meeting of Stockholders of registrant have been incorporated by reference into Part III of this Form 10-K. Portions of the registrant's Annual Report to Stockholders for the fiscal year ended March31, 2013 have been incorporated by reference into Parts II and IV of this Form 10-K. 2 TABLE OF CONTENTS (Quick Links) PART I ITEM 1. BUSINESS ITEM 1A. RISK FACTORS ITEM 1B. UNRESOLVED STAFF COMMENTS ITEM 2. PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. MINE SAFTETY DISCLOSURES PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. SELECTED FINANCIAL DATA ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES ITEM 9B. OTHER INFORMATION PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES EXHIBIT 10.14 EXHIBIT 21 EXHIBIT 23 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT32.2 EXHIBIT 101.INS EXHIBIT 101.SCH EXHIBIT 101.PRE EXHIBIT 101.CAL EXHIBIT 101.LAB EXHIBIT 101.DEF 3 PART I Item1.Business General Forest Laboratories, Inc. and its subsidiaries (herein and referred to as “Forest,” “the Company,” “we,” or “us”) develop, manufacture and sell branded forms of ethical drug products most of which require a physician's prescription.Our most important products in the United States (U.S.) are marketed directly, or “detailed,” to physicians by our salesforces.We emphasize detailing to physicians those branded ethical drugs which we believe have the most benefit to patients and potential for growth.We also focus on the development and introduction of new products, including products developed in collaboration with licensing partners. Our products include those developed by us, those developed in conjunction with our partners and those acquired from other pharmaceutical companies and integrated into our marketing and distribution systems. We are a Delaware corporation organized in 1956, our principal executive offices are located at 909 Third Avenue, New York, New York 10022 (telephone number (212) 421-7850) and our corporate website address is http://www.frx.com.We make all electronic filings with the Securities and Exchange Commission (SEC), including Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those Reports available on our corporate website free of charge as soon as practicable after filing with or furnishing to the SEC. Cautionary Statement Regarding Forward-Looking Statements Except for the historical information contained herein, this report contains forward looking statements that involve a number of risks and uncertainties, including the difficulty of predicting U.S. Food and Drug Administration (FDA) approvals, acceptance and demand for new pharmaceutical products, the impact of competitive products and pricing, challenges to our intellectual property, the impact of legislative and regulatory developments on the manufacture and marketing of pharmaceutical products and the uncertainty and timing of the development and launch of new pharmaceutical products.This report contains forward-looking statements that are based on Management’s current expectations, estimates, and projections.Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “forecasts,” variations of these words and similar expressions are intended to identify these forward-looking statements.Certain factors, including but not limited to those identified under “Item 1A. Risk Factors” of this report, may cause actual results to differ materially from current expectations, estimates, projections, forecasts and past results.No assurance can be made that any expectation, estimate or projection contained in a forward-looking statement will be achieved or will not be affected by the factors cited above or other future events.Forest undertakes no obligation to publicly revise forward-looking statements in light of subsequent events or developments, and given the risks and uncertainties associated with them, readers are cautioned not to place undue reliance upon them. 4 Table of Contents Developments The following is a summary of selected key developments during the fiscal year ended March 31, 2013, that affected or will affect our business, including developments regarding our marketed products and products in various stages of development. Linzess TM:In August 2012, we and our partner Ironwood Pharmaceuticals, Inc. (Ironwood) received FDA approval for Linzess (linaclotide) as a once-daily treatment for adult men and women suffering from irritable bowel syndrome with constipation (IBS-C) or chronic idiopathic constipation (CIC).Linzess is an agonist of the guanylate cyclase type-C receptor found in the intestine and acts by a mechanism distinct from previously developed products for IBS-C and CIC.Linzess is administered orally but acts locally in the intestine with no measurable systemic exposure at therapeutic doses and is intended for once-daily administration.Pursuant to our collaboration agreement with Ironwood, we paid Ironwood $85 million upon FDA approval.Linzess was formally launched, and became available to patients in the U.S., in December 2012andachieved sales of $23.7 million in fiscal 2013. Under the terms of the agreement, we and Ironwood share equally all profits and losses from the development and commercialization of linaclotide in the U.S.In addition, we obtained exclusive rights to the linaclotide license in Canada and Mexico, for which we will pay Ironwood royalties based on net sales, subject to receiving regulatory approval. Linzess has been granted five years of Hatch-Waxman exclusivity that extends to 2017. Linzess is also protected by U.S. composition-of-matter and method-of-use patents that expire in 2024. A request for patent term extension (PTE) has been submitted to extend a composition-of-matter patent to 2026. IBS-C is a chronic functional gastrointestinal disorder that affects 13 million people in the U.S.IBS-C is characterized by recurring abdominal pain or discomfort, constipation, and bowel symptoms including hard or lumpy stools in more than 25% of bowel movements, and soft or watery stools in less than 25% of bowel movements. IBS-C can have an impact on daily living.There are currently few available therapies to treat this disorder. As many as 35 million Americans suffer from symptoms associated with CIC.Patients with CIC often experience infrequent bowel movements (less than three times per week) for at least three months, a sensation of incomplete evacuation, and hard stools. Tudorza TM Pressair TM:In July 2012, we and our partner Almirall, S.A. (Almirall) received FDA approval for Tudorza Pressair (aclidinium bromide inhalation powder), a long-acting antimuscarinic agent, for the long-term maintenance treatment of bronchospasm associated with chronic obstructive pulmonary disease (COPD). Tudorza was formally launched in December 2012 and achieved sales of $23.0 million in fiscal 2013. Tudorza is administered to patients using a novel state-of-the-art multi-dose dry powder inhaler.This inhaler was designed with a feedback system which, through a ‘colored control window’ and an audible click, helps confirm that the patient has inhaled correctly.It contains multiple doses of Tudorza, includes a visible dose-level indicator, and also incorporates safety features such as an anti-double dosing mechanism and an end-of-dose lock-out system to prevent use of an empty inhaler. We licensed the exclusive U.S. marketing rights to Tudorza from Almirall, a pharmaceutical company headquartered in Barcelona, Spain.We will be responsible for sales and marketing of Tudorza in the U.S. and Almirall has retained an option to co-promote the product in the U.S. in the future, while retaining commercialization rights for the rest of the world.Under the terms of the agreement, we paid Almirall $40 million upon FDA approval and will pay Almirall royalties on Tudorza sales. Tudorza has been granted five years of Hatch-Waxman exclusivity that extends to 2017. Tudorza is also protected by U.S. composition-of-matter patents that expire in 2020. A request for PTE has been submitted to extend a composition-of-matter patent to 2025.In addition, there are four issued U.S. patents directed to the inhaler device. 5 Table of Contents Pursuant to our agreement, Almirall has also granted us certain rights of first negotiation for other Almirall respiratory products involving combinations with aclidinium (aclidinium bromide).Pursuant to such rights, we commenced the development of a fixed dose combination (FDC) of aclidinium and the long acting beta-agonist formoterol for the treatment of COPD.In the second quarter of calendar year 2013, we announced positive top-line Phase III clinical trial results from two studies of two dosage forms of this FDC; a 400/6mcg FDC and 400/12mcg FDC.Both doses of the FDC were well tolerated in the studies and we anticipate filing an NDA in the fourth quarter of calendar year 2013. Under the terms of the agreement, we will be obligated to pay Almirall future milestone payments if development and commercialization are successfully completed for the FDC.In addition, we obtained co-promotion rights for aclidinium in Canada, for which we will pay Almirall royalties based on net sales, subject to receiving regulatory approval. COPD is a common, progressive, and debilitating lung disease which the World Health Organization (WHO) has described as a global epidemic; an estimated 64 million people have COPD worldwide.More than 3 million people died of this condition in 2005, which is equal to 5 percent of all deaths globally that year.Total deaths from COPD are projected to increase by more than 30 percent in the next 10 years without interventions to cut risks, particularly exposure to tobacco smoke. Viibryd®: Through our acquisition of Clinical Data, Inc. (Clinical Data) completed in April 2011, we obtained exclusive worldwide rights to develop and market Viibryd (vilazodone HCl) a selective serotonin reuptake inhibitor (SSRI) and a 5-HT1A receptor partial agonist developed by Clinical Data for the treatment of adults with major depressive disorder (MDD).Viibryd was formally launched in the U.S. in August 2011 and sales of Viibryd totaled $162.5 million in fiscal 2013. The exclusive worldwide rights to develop and market Viibryd are licensed from Merck KGaA (Merck). Viibryd has been granted five years of Hatch-Waxman exclusivity that extends to 2016. Viibryd is also protected by a U.S. composition-of-matter patent that expires in 2014. A request for PTE has been submitted to extend the composition-of-matter patent to 2019. In addition, there are issued U.S. patents directed topolymorphic forms of Viibryd that extend to 2022. MDD is a serious medical condition requiring treatment, which affects more than 15 million adults in the U.S. annually or approximately 6.5% of the adult U.S. population.A person diagnosed with MDD exhibits a combination of symptoms that interfere with one’s ability to work, sleep, study, eat and enjoy once-pleasurable activities. Daliresp®:In February 2011, we received approval from the FDA for the marketing of Daliresp (roflumilast).Daliresp is a novel first-in-class, once-daily, orally administered, selective phosphodiesterase-4 (PDE4) enzyme inhibitor, developed by our partner Nycomed GmbH (Nycomed) as a treatment to reduce the risk of COPD exacerbations in patients with severe COPD.Daliresp was launched in August 2011 and recorded sales of $77.9 million in fiscal 2013. While the specific mechanism by which Daliresp exerts its therapeutic action in COPD patients is not well defined, it is thought to be related to the effects of increased intracellular cyclic adenosine monophosphate in lung cells.Daliresp is the first oral treatment for COPD patients to reduce the risk of exacerbations.Other treatments for COPD patients include the use of bronchodilators alone and in combination with inhaled corticosteroids. 6 Table of Contents We licensed the exclusive U.S. rights to Daliresp from Nycomed.Pursuant to our agreement with Nycomed we are obligated to pay Nycomed royalties on Daliresp sales.In addition to five years of Hatch-Waxman exclusivity that expires in 2016, Daliresp is also protected by a U.S. composition-of-matter patent that expires in 2015.A request for PTE has been submitted to extend the composition-of-matter patent to 2020. Teflaro®:In October 2010, we received marketing approval from the FDA for Teflaro (ceftaroline fosamil) for the treatment of adults with community-acquired bacterial pneumonia, including cases caused by Streptococcus pneumoniae and with acute bacterial skin and skin structure infections, including cases caused by methicillin-resistant Staphylococcus aureus (MRSA).Teflaro is a broad-spectrum, hospital-based injectable cephalosporin antibiotic with activity against Gram-positive bacteria and common Gram-negative bacteria.Teflaro achieved sales of $44.0 million in fiscal 2013.Teflaro is a member of the cephalosporin class of antibiotics, the most frequently prescribed class of antibiotics in the world. The worldwide rights (excluding Japan) to Teflaro are in-licensed on an exclusive basis from Takeda Pharmaceutical Company Limited (Takeda).In addition to five years of Hatch-Waxman exclusivity that extends to 2015, Teflaro is covered by U.S. composition-of-matter patents that expire in 2018 and 2021.A request for PTE has been submitted to extend one composition-of-matter patent to 2022.In addition, Teflaro is protected by a composition patent that expires in 2031. In August 2009, we entered into a license agreement with AstraZeneca AB (AstraZeneca) pursuant to which AstraZeneca will co-develop and commercialize Teflaro worldwide, excluding the U.S., Canada and Japan.Under the terms of the agreement AstraZeneca is obligated to pay us royalties based on sales of Teflaro.AstraZeneca received regulatory approval in certain European countries, as well as Australia, Chile, and Singapore for Teflaro (under the trade name Zinforo TM) during fiscal 2013 and we have begun to receive royalties on sales of the product in those territories. Bystolic®:Bystolic (nebivolol), our beta-1 selective beta-blocker with vasodilating properties, achieved sales of $455.1 million in fiscal 2013 and according to data published by IMS Health Inc.(IMS), as of April 30, 2013, Bystolic’s market share was4.3% of total prescriptions in the beta-blocker category.Like other beta-blockers, Bystolic decreases heart rate and myocardial contractility. A Phase III clinical trial is underway to study an FDC of Bystolic and the market’s leading angiotensin II receptor blocker, valsartan, for the treatment of patients with hypertension. In January 2012, we began a multicenter, randomized, double-blind, placebo-controlled study of approximately 3,700 patients to evaluate the safety and efficacy of Bystolic and valsartan in patients with stage 1 or 2 essential hypertension.We expect to report preliminary top-line data from the study in the second quarter of calendar 2013. We licensed exclusive U.S. and Canadian rights to Bystolic from Mylan Inc. (Mylan).Mylan licensed the U.S. and Canadian rights to Bystolic from Janssen Pharmaceutica N.V. (Janssen) and obtained Janssen’s consent to sub-license Bystolic to us in those territories.In February 2008, we amended our license agreement with Mylan to terminate Mylan’s further commercial rights for Bystolic in the U.S. and Canada and to reduce future payment obligations to Mylan.Pursuant to the amendment, we made a one-time cash payment of $370 million to Mylan and were obligated to pay Mylan its original contractual royalties for a period of three years, which ended in calendar 2010, at which time our royalty rate was substantially reduced.In March 2012, we entered into an agreement with Janssen, under which we acquired all U.S. patents and other U.S. and Canadian intellectual property for Bystolic, thereby eliminating all future royalties.Under the terms of the agreement, we made a one-time cash payment of $357 million to Janssen, and Janssen assigned to us all U.S. patents and other U.S. and Canadian know-how covering Bystolic.Bystolic is protected by a U.S. pharmaceutical composition of matter patent that expires in 2015, with a PTE to 2021.Bystolic was launched in Canada in April 2013. 7 Table of Contents In February 2012, we and Janssen received notification from several companies that they had filed Abbreviated New Drug Applications (ANDAs) with Paragraph IV certifications seeking approval to market generic versions of Bystolic before the expiration of U.S. Patent No. 6,545,040 (the ‘040 patent).In March 2012, we and Janssen jointly filed lawsuits in the U.S. District Court for the District of Delaware and in the U.S. District Court for the Northern District of Illinois against these companies for infringement of the ‘040 patent which expires in 2021.Janssen is no longer a party to these lawsuits following the Company’s agreement to buy out Janssen’s interests in Bystolic.The Company has entered into settlement agreements with four of the six defendant groups.The terms of the settlement agreements are subject to review of the settlement terms by the U.S. Federal Trade Commission.For additional information, refer to Item 3, Legal Proceedings. Namenda®:Namenda (memantine HCl), our moderate-affinity, uncompetitive N-methyl-D-aspartate (NMDA) receptor agonist for the treatment of moderate to severe dementia of the Alzheimer’s type achieved sales of $1.5 billion during fiscal 2013 and, according to data published by IMS, as of April 30, 2012, Namenda achieved a 36% share of total prescriptions in the Alzheimer’s market. We licensed the exclusive rights to develop and market Namenda in the U.S. from Merz GmbH & Co. of Germany, the originator of the product.Namenda is protected by a U.S. method-of-use patent that expires in April 2015.Several generic manufacturers challenged our patent and per the terms of the settlement agreements, a number of generic manufacturers have licenses to launch generic versions of Namenda beginning January 2015. Namenda XR™: In June 2010, Namenda XR (memantine HCl extended release) was approved by the FDA for the treatment of moderate to severe dementia of the Alzheimer’s type.Namenda XR is a 28mg once-daily, extended-release formulation of Namenda.We plan to launch the product in the mid-calendar year of 2013, to assure the continued success of the franchise. Namenda XR was granted three years of Hatch-Waxman exclusivity which extended to 2013 and is protected by the method-of-use patent that covers Namenda. In addition, Namenda XR is protected by a U.S. method-of-use patent that relates to the extended release formulation that expires in 2029. In November 2012, we entered into an agreement with Adamas Pharmaceuticals, Inc. (Adamas) for the development and commercialization of an FDC of Namenda XR and donepezil HCl which will be a daily therapy for the treatment of moderate to severe dementia of the Alzheimer’s type.Pursuant to the agreement, the Company made an upfront payment of $65 million during the quarter ended December 31, 2012 which was recorded in Research and development (R&D) expense.The Company may be obligated to pay up to $95 million in future milestones if development and commercialization efforts are successful.The Company will have exclusive commercialization rights for this FDC in the U.S. Savella®:Savella (milnacipran HCl) our selective serotonin and norepinephrine inhibitor (SNRI) for the management of fibromyalgia achieved sales of $104.6 million in fiscal 2013. Fibromyalgia is a chronic condition characterized by widespread pain and decreased physical function. We licensed the U.S. and Canadian rights to develop and commercialize Savella from Cypress Bioscience, Inc. (Cypress).Pursuant to our agreement, we are obligated to pay Cypress royalties based on net sales of Savella.In addition to five years of Hatch-Waxman exclusivity that expires in 2014, Savella is protected by a method-of-use patent that expires in 2023, with PTE, and two method-of-use patents that expire 2021.In addition, Savella is protected by a U.S. method-of-use patent relating to the required dosing schedule that expires in 2029. 8 Table of Contents European Cystic Fibrosis Franchise:In February 2012, we were granted European Medicines Agency approval to market Colobreathe®.Colobreathe is a novel dry powder inhaler developed by Forest containing colistin, indicated for the treatment of chronic lung infections caused by Pseudomonas aeruginosa in cystic fibrosis patients aged 6 years and older.We began marketing Colobreathe in April 2013. In December 2010, we entered into an agreement with Grünenthal GmbH (Grünenthal) pursuant to which we acquired all rights held by Grünenthal for colistin and reacquired all rights previously licensed by us to Grünenthal for Colobreathefor $100 million.Colistin is an antibiotic used to treat the principal bacterial infections in cystic fibrosis patients and is currently marketed by Forest in a nebulized presentation in the United Kingdom and Ireland as Colomycin®.Total sales of Colistin and Colomycin were $44.4 million in fiscal 2013.This transaction and the approval to market Colobreathe in Europe enable us to expand our European cystic fibrosis franchise and become a major distributor of colistin in Europe. Canada:We have established a wholly-owned Canadian subsidiary, which is responsible for the registration and commercialization of our products in Canada.Health Canada granted approval for Bystolic in December 2012 and the product was launched in April 2013.We plan on submitting regulatory filings for additional products in the coming year. moksha8: In October 2012, we entered into an agreement with moksha8, a privately-held pharmaceutical company which markets products in Latin America.The agreement includes an exclusive license from Forest to moksha8 to commercialize Viibryd and potentially other Forest products, in Latin America.We will provide financing in several tranches over a two-year period, conditioned upon moksha8 achieving certain business goals.At the end of this two-year period, we will have the option to acquire moksha8 at a fixed price and the moksha8 shareholders will have the ability to put to us all the interests of moksha8 at a fixed price, subject to the achievement of certain performance criteria. Levomilnacipran:In September 2012, we submitted to the FDA an NDA for levomilnacipran, an SNRI for the treatment of MDD in adults.The Prescription Drug User Fee Act (PDUFA) target action date is expected to occur during the third quarter of calendar 2013. In April 2012, we reported positive results from the third Phase III randomized, double-blind, placebo-controlled, fixed-dose clinical trial evaluating the efficacy, safety and tolerability of levomilnacipran compared to placebo in adult patients with MDD.Following a 1-week single-blind placebo run-in period, 568 men and women, 18-75 years of age, were randomized to receive either levomilnacipran 40mg or 80mg once-daily or placebo for eight weeks.This was followed by an additional 1-week double-blind down-taper period.All patients participating in the study met the criteria for recurrent MDD as defined by the DSM-IV-TR, and had a minimum score of 26 on the Montgomery-Asberg Depression Rating Scale-Clinician Rated (MADRS-CR).The average baseline score among participating patients was 31 on the MADRS-CR.Levomilnacipran was generally well-tolerated in this study.The development program for levomilnacipran included two additional Phase III studies that demonstrated statistically significant improvement over placebo.In another Phase III study, levomilnacipran consistently demonstrated improvement relative to placebo over the course of the trial, however, the overall difference observed between the drug-treated and the placebo-treated patients was not statistically significant. We are a party to a 2008 collaboration agreement with Pierre Fabre Médicament (Pierre Fabre) for the development and commercialization of levomilnacipran in the U.S. and Canada.Under the terms of our agreement, we will be obligated to pay Pierre Fabre future milestone payments uponsuccessful development of levomilnacipran.We have assumed responsibility for the clinical development and commercialization of levomilnacipran in the U.S. and Canada, while Pierre Fabre funded all pre-clinical development and will also fund all drug substance manufacturing activities. Levomilnacipran is an enantiomer of milnacipran and is covered by a U.S. method-of-use patent that expires in 2023, without PTE.We also anticipate that under the FDA Amendments Acts of 2007 (FDAAA), levomilnacipran should be granted five years of Hatch-Waxman exclusivity upon approval. 9 Table of Contents Cariprazine:In November 2012, we submitted to the FDA an NDA for cariprazine, an atypical antipsychotic, for the treatment of schizophrenia and acute mania associated with bipolar depression.The PDUFA target action date is expected to occur during the fourth calendar quarter of 2013. In February 2012, we reported positive top-line results from two Phase III studies of cariprazine for the treatment of acute exacerbation of schizophrenia.For the primary endpoint in each study, the Positive And Negative Syndrome Scale (PANSS), the data showed that cariprazine-treated patients experienced significant symptom improvement compared to placebo-treated patients.All doses showed statistically significant separation from placebo starting at week 2 and at each subsequent time point with the higher dose showing separation as early as week 1 of treatment.The results of these two studies were consistent with the results of a previously completed placebo-controlled Phase IIb fixed-dose study in this population. During fiscal year 2012, we also reported the results of two Phase III studies of cariprazine conducted with patients with acute mania associated with bipolar disorder.The primary endpoint of each study was the Young Mania Rating Scale (YMRS).The data from both studies showed that cariprazine-treated patients with acute manic episodes experienced significant improvements in symptoms compared to placebo-treated patients, These significant improvements took place as early as day four of treatment in the first study, as early as day five of treatment in the second study, and at each subsequent time point studied. Cariprazine is licensed through a collaboration and license agreement with Gedeon Richter Plc. (Richter), based in Budapest, Hungary.Our license grants us exclusive development and commercialization rights to cariprazine and its related compounds in the U.S. and Canada.We collaborate with Richter in product development and jointly fund such development activities.Cariprazine is an oral D2/D3 partial agonist being developed as an atypical antipsychotic for the treatment of schizophrenia, acute mania associated with bipolar depression, bipolar depression and as an adjunct treatment for MDD. Under the terms of the agreement with Richter, we will be obligated to pay future milestone payments if development and commercialization are successfully completed.We will also be obligated to pay Richter a royalty based on net sales of the product. In addition to five years of Hatch-Waxman exclusivity which we anticipate would be granted upon approval, cariprazine is protected by a U.S. composition-of-matter patent that expires in 2027, without PTE.Cariprazine is also protected by an issued U.S. patent directed to polymorphic forms that expires in 2028. 10 Table of Contents Avibactam:In December 2009, we entered into an agreement with AstraZeneca to acquire additional rights to avibactam including co-development and exclusive commercialization rights in the U.S. and Canada to products containing avibactam including the ceftazidime/avibactam and ceftaroline/avibactam combinations.Avibactam is a novel broad-spectrum beta-lactamase inhibitor designed to be co-administered intravenously with select antibiotics to enhance their spectrum of activity by overcoming beta-lactamase-related antibacterial resistance.Avibactam is currently being developed in combination with ceftazidime, a cephalosporin antibiotic, and the ceftaroline /avibactam program is currently under review.Data from two Phase II trials for ceftazidime/avibactam in patients with complicated intra-abdominal infections (cIAI) and complicated urinary tract infections (cUTI) demonstrated that ceftazidime/avibactam achieved high clinical cure rates and was well tolerated in patients with cIAI and cUTI.Based on the results of these studies, we and AstraZeneca initiated Phase III studies for ceftazidime/avibactam in patients with cIAI in December 2011 and in patients with cUTI in July 2012, which are currently ongoing. Under the terms of the agreement, we will be obligated to pay half of certain future milestones if development is successfully completed. Avibactam inhibits several classes of bacterial enzymes called beta-lactamases that break down and inactivate beta-lactam antibiotics (in particular penicillins and cephalosporins) making the pathogens producing these enzymes resistant to these antibiotics.Beta-lactamase inhibition represents a mechanism for counteracting this resistance and enhancing the broad-spectrum activity of beta-lactam antibiotics.The ceftazidime/avibactam combination product we expect will receive three years of Hatch-Waxman exclusivity upon approval.In addition, avibactam is protected by a U.S. composition-of-matter patent that expires in 2022, without PTE.Avibactam is also protected by an issued U.S. patent directed to combinations with an antibiotic that expires in 2026. Cebranopadol: In December 2010, we entered into a license agreement with Grünenthal for the co-development and commercialization of cebranopadol (GRT 6005) and its follow-on compound GRT 6006, both being small molecule analgesic compounds in development for the treatment of moderate to severe chronic pain conditions. Cebranopadol and GRT 6006 are novel first-in-class compounds with unique pharmacological and pharmacokinetic profiles that may enhance their effect in certain pain conditions.The unique mode of action of these compounds builds on the ORL-1 receptor and, supported by the established mu opioid receptor, is particularly suitable for the treatment of moderate to severe chronic pain.Cebranopadol has successfully completed initial proof-of-concept studies in nociceptive and neuropathic pain with further Phase II studies planned prior to initiation of Phase III studies. Both compounds are covered by a U.S. composition of matter patent that expires in November 2023, subject to possible PTE. Under the terms of the agreement, we made an upfront payment to Grünenthal of $66.1 million, and may be obligated to pay additional development and commercialization milestones as well as royalties on net sales of the product.Pursuant to the agreement, we have exclusive rights in the U.S. and Canada with an option to co-promote in Europe.Grünenthal has an option to co-promote in the U.S. and Canada. Development Program Review: From time to time, the Company performs a review of all developmental projects and re-evaluates our development priorities based on the regulatory and commercial prospects of the products in development.We consider the commercial potential of the products as well as the development and commercialization costs necessary to achieve approval and successful launch.In addition, we also perform a review of our current projects in light of our development priorities.In certain situations we may discontinue a development program based on these reviews. As a result of this review, during fiscal 2013, in light of development priorities the Company made the decision to terminate the partnership with TransTech Pharma, Inc. for the development and commercialization of TTP399. 11 Table of Contents Senior Management On May 22, 2013, Howard Solomon, the President and Chief Executive Officer of the Company, advised the Board of Directors of his decision to retire from such positions effective December 31, 2013, and entered into a letter agreement with the Company pursuant to which he agreed to continue to serve as President and Chief Executive Officer until December 31, 2013 or, if later, the appointment of his successor as Chief Executive Officer.Mr. Solomon continues as a Director and Chairman of the Company’s Board of Directors and will become a Senior Advisor to the Company following the effective date of his resignation as President and Chief Executive Officer. Acquisitions On April 13, 2011, the Company acquired Clinical Data, a specialty pharmaceutical company, for aggregate consideration of $1.3 billion which the Company financed with existing cash. The Company fully integrated the operations of Clinical Data into its existing structure.As a result of our acquisition, we obtained a license agreement with Merck under which we have the exclusive worldwide rights to develop and market Viibryd, an antidepressant developed by Clinical Data for the treatment of adults with MDD. Share Repurchase Program On May 18, 2010, our Board of Directors authorized the 2010 Share Repurchase Program for up to 50 million shares of common stock.The authorization became effective immediately and has no set expiration date. As of March 31, 2013, we have repurchased a total of 35.6 million shares under the 2010 Share Repurchase Program; 11.2 million during fiscal 2011, 21.5 million during fiscal 2012 and 2.9 million during fiscal 2013. As of May 22, 2013, 14.4 million shares were remaining authorized for repurchase under the 2010 Share Repurchase Program.We may make share repurchases from time to time in the open market or through private transactions, including accelerated share repurchase transactions. Principal Products We actively promote in the U.S. those branded products which we believe have the most patient benefit and potential for growth, and which enable our salesforces to concentrate on groups of physicians who are high prescribers of our products.Such products include:Namenda, our NMDA antagonist for the treatment of moderate to severe dementia of the Alzheimer’s type; Bystolic, our beta-blocker for the treatment of hypertension;Linzess, a guanylate cyclase type-C receptor agonist for the once-daily treatment for men and women suffering from IBS-C or CIC;Tudorza, our long-acting antimuscarinic agent for the long-term maintenance treatment of bronchospasm associated with COPD, including chronic bronchitis and emphysema;Viibryd, an SSRI and a 5-HT1A receptor partial agonist for the treatment of adults with MDD;Daliresp, our PDE4 inhibitor as a treatment to reduce the risk of COPD exacerbations in patients with severe COPD;Savella, our SNRI for the management of fibromyalgia; and Teflaro, a broad-spectrum, hospital-based injectable cephalosporin antibiotic for the treatment of adults with skin and skin structure infections and community-acquired bacterial pneumonia. The following products accounted for 10% or more of consolidated net sales during one or more of the three most recent fiscal years: Product Namenda 52
